Citation Nr: 1230944	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  01-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from January 1972 to January 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2005, September 2009 and again in May 2011, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.  

2.  The Veteran's PTSD cannot be attributed to his military service in the absence of independently verifiable inservice stressful experiences given that the claimant did not engage in combat with the enemy and the fact that his stressors did not involve fear of hostile military or terrorist activity.

3.  The claimed in-service stressful experiences have not been corroborated by service records, or by other credible supporting evidence, and the Veteran has not provided sufficient information for VA to attempt to independently corroborate any such in-service stressor event.  

4.  There is no competent medical evidence that an acquired psychiatric disorder, excluding PTSD, was manifested in service, or that a psychosis was manifested within one year thereafter, nor is there competent evidence that any currently diagnosed psychiatric disorder is causally or etiologically related to service in any way.



CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to the issue regarding PTSD, the Board notes that the Board reopened the claim in May 2011.  Thus because the benefit initially sought was granted further discussion regarding notice on this issue is not necessary.  In any event, in June 2011, a VCAA letter was sent to the Veteran that discussed service connection for PTSD, and service connection for an acquired psychiatric disorder, which the Board has determined that is part of the PTSD claim.  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of the June 2011 letter sent to the Veteran in hat fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and/or information in his possession to the RO.  Therefore, the Veteran was "provided the content-complying notice to which he entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the service connection claims were readjudicated, and a supplemental statement of the case was issued in February 2012.  Consequently, the Board finds that the duty to notify has been satisfied.    

With respect to the Dingess requirements, in February 2012, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  The Veteran was scheduled for VA examinations; however he failed to report.  Therefore, to the extent possible, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order for a claim for service connection for PTSD to be successful there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed stressor is related to combat, service department evidence that the Veteran engaged in combat or that the Veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.

In this case, the evidence does not reflect that the Veteran engaged in combat with the enemy or that any of his claimed stressors are combat related; therefore, the combat presumptions are not met.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011); VAOPGCPREC 12-99.  The Board also notes that a 2010 amendment to the PTSD regulation reduced the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity, but is inapplicable to this case.  38 C.F.R. § 3.304(f)(3) (2011).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through the senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

However, in order to grant service connection for PTSD to a non-combat Veteran, there must be credible evidence to support the Veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The Board is not required to accept the Veteran's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept the Veteran's statements regarding his alleged stressors, if the Board does not find the statements regarding his stressors to be credible.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, there is no evidence that the Veteran had combat service for the purposes of the controlling regulations.  Moreover, his stressors do not relate to combat; rather, he contends that his psychiatric problems stem from witnessing a person being shot and from being in a club when it was invaded and he had to escape through a window.  Since combat status has not been established, the Veteran's statements alone cannot constitute conclusive evidence of the occurrence of the in-service stressor; rather, corroborating evidence is needed.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

PTSD

In this case, the Veteran alleges he has PTSD due to stressors that occurred during active service.  He has been diagnosed with PTSD.  However, in order to be awarded service connection for the disorder, it must be shown that the disorder is due to a verified inservice stressor.  First, the Veteran contends that while stationed in Thailand, on one occasion in February 1974, he was sitting in the mess hall and when looking out of the window he saw a man shot down from the top of a telephone pole.  He states that he tried to help the man but he died.  

Second, the Veteran states that he and some of his service comrades went to a club in downtown Udorn in April 1974.  He stated that four men came in and started a fight with one of the Veteran's comrades.  He reported that there was gunfire and he jumped out of a window and ran back to base.  He indicated that he learned later that five of his comrades were killed.   

Initially, the Board will look to see if the record contains proof that the claimed inservice stressors actually occurred.  38 C.F.R. § 3.304(f).  As stated above, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), provide that the evidence required to establish the occurrence of a recognizable stressor varies depending upon whether or not the Veteran was engaged in combat with the enemy or his service included fear of hostile military or terrorist activity.  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  The Board finds that the evidence does not show, nor does the Veteran allege, that he engaged in direct combat with the enemy or had fear of hostile military or terrorist activity during active service.  

In this regard, his DD Form 214 lists his military occupational specialty as a material facilities specialist, and shows that he had one year of foreign and/or sea service.  He received no medals that would indicate that he engaged in direct combat.  There is no indication that the Veteran engaged in combat or had fear of hostile military or terrorist activity during active service.  For this reason, the Board finds that neither 38 U.S.C.A. § 1154(b) or new 38 C.F.R. § 3.304(f)(3) is applicable in this case.  Therefore, the Board will next consider whether the claimed stressors are supported by credible evidence.  38 C.F.R. § 3.304(f).  

In this regard, the Board finds that the evidence weighs against a finding that the Veteran's claimed stressors occurred.  First, the Boards notes that while VA made numerous attempts to verify the Veteran's claimed stressors, none of these attempts were successful.  It was documented that the 432 Tactical Reconnaissance Wing was stationed at Udorn Royal Thai Air Force Base, Thailand in the 1974 time frame.  It was reported that it was unable to document the non-hostile death of Sgt. Walker, or the wounding of Airman Ward, and Airman Watson in 1974.  It was stated that the Veteran needed to supply additional information.  In May 2009, the RO issued a Formal Finding on the Unavailability of Stressor Verification from the Joint Services Record Research Center.  It was determined that the Veteran's claimed stressor that involved casualty data could not be verified due to the Veteran failing to provide additional stressor information as requested on April 9, 2009.  It was reported that all procedures to obtain stressor verification were correctly followed.  It was noted that stressor verification was made to JSRRC on January 27, 2009 and that JSRRC responded on February 5, 2009 and requested that the Veteran provide additional information concerning the casualties.  It was reported that on April 9, 2009, a letter was mailed to the Veteran indicating the JSRRC response and requesting additional information regarding the casualties.  The Veteran failed to respond.  

The Board recognizes that the Veteran's own personal participation need not be strictly corroborated.  See Suozzi v. Brown, 10 Vet. App. 307 (1997) (corroboration of every detail is not required to satisfy the § 3.304(f) requirement that there be credible supporting evidence that the claimed stressors actually occurred).  Nevertheless, despite efforts by VA to confirm the Veteran's allegations as to his stressors, no evidence has been uncovered which corroborates any stressor.  Although some physicians have diagnosed PTSD, the Board may not grant service connection for PTSD in cases such as this without supporting evidence of the occurrence of the claimed stressors.  As to his personal statements, given the lack of supporting evidence required by the law, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.  Therefore, entitlement to service connection for PTSD is denied.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An Acquired Psychiatric Disorder Other than PTSD

In order for service connection to be granted, three elements must be present: (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus between the first two elements.  See Shedden, supra.

As to element (1), current disability, the record shows that the Veteran has been diagnosed with mixed NP pathology with sociopathic features, generalized anxiety disorder, and anxiety stated, not otherwise specified.  (See, e.g.VA examination of July 1997, VA examination of December 1998, VA outpatient record of November 1977).  Accordingly, the Board finds that element (1) has been satisfied in that respect.  

With respect to element (2), the Veteran's service treatment records show that in November 1972 the Veteran complained of chronic anxiety and tension headaches, and chronic anxiety was diagnosed.  

Turning to crucial element (3), medical nexus, the Board initially observes that in response to Board remands, the Veteran was scheduled for VA examinations to determine the etiology of any psychiatric disorder.  However he failed to report.  When viewed as a whole, the evidence, to include post-service records and the Veteran's lay statements, does not illustrate that the Veteran has suffered from an acquired psychiatric disorder, during service and continuing after his military service discharge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  It is noted that the Veteran has failed to report for scheduled VA examinations that were ordered to determine the etiology of any psychiatric disorder other than PTSD.  He did not provide good cause as to why he did not appear.  38 C.F.R. § 3.655 (2011).  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.  The Court has held that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  

There are no medical opinions of records as to the issue of medical nexus.  There is no competent and probative evidence to show that an acquired psychiatric disorder is related to the Veteran's service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Veteran has argued that he experienced psychological problems during his military service which have continued since his discharge.  (The Board notes that he has been service connected for psycho physiological gastrointestinal disorder.)  Laypersons without medical training are not qualified to render medical opinions regarding matters such as diagnosis, onset, and etiology of disease, which call for specialized medical knowledge, they are allowed to report on observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007), cf. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, a chronic psychiatric disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of a psychiatric disorder, such as sleep impairments, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of the claimed psychiatric disorder are not competent or sufficient in this instance. Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. In reaching this conclusion regarding the Veteran's claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. Because the evidence here is not in equipoise, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  As there is no basis upon which to grant the Veteran's claim, the appeal is denied. 


ORDER

Service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD) is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


